afterwards delivered the opinion of the Court: The legality of the judgment in this case depends upon the construction of the act of Assembly 1816, ch. 20, the object of which was to change the punishment of grand larceny *Page 33 
and manslaughter. The former punishment was burning in the hand, a relic of ancient barbarism, of little effect in the way of reforming the culprit or of example to the spectators. It seemed very absurd, too, that a person convicted of petit larceny should suffer whipping on the bare back, when, if the property stolen was over the value of a shilling, the convict could only be burnt in the hand.
The general rule of the common law was that the punishment of all infamous crimes should be disgraceful, as the pillory for every species of crimen falsi, as forgery, perjury and other offenses of the same kind. Whipping was more peculiarly appropriated to petit larceny and to crimes which betray a meanness of disposition and a deep taint of moral depravity. Lord Coke advises all judges and magistrates to be very careful how they inflict the pillory on common misdemeanors, and to reserve it only for the more heinous offenses (3 Inst., 219), which is a proper caution, when the effect of disgrace on the character is considered, and how much it tends to make a man throw off all moral restraints. The rule of confining infamous punishments to infamous crimes was so generally observed that the crime and punishment became associated in the mind, and it was formerly thought that the latter, and not the former, disqualified the party as a witness. Co. Lit., 6. Though the law is now settled on better principles, yet it is nevertheless true that public corporal punishment for any offense impresses an indelible stigma on the character, and ought to be inflicted on those offenses only which are infamous in their nature. It seems to be altogether misapplied to manslaughter, even the highest grade of which the law regards as the effect of human frailty; and (55) it certainly has been, and may be again, committed by men whom neither cupidity nor revenge could prompt to the commission of a base or dishonorable action. The best of men may be overcome by momentary anger, and incited by strong provocation to an act of violence before the judgment has time to parley with itself.
If it be said that the court will not direct the punishment but in cases where it is justly merited, the answer is, it is too great a power to be confided to the discretion of any court to determine whether a man shall be consigned to infamy or not. It is repugnant to the whole genius and spirit of our law, in which there is no example of a court being empowered to decide whether whipping shall be inflicted or not, where the crime is not in its nature infamous. A court may, in the discretion of the judge, adapt the degree of whipping to the crime, but the law must have previously designated that species of punishment. And wherever *Page 34 
the law has already determined and fixed the nature of the punishment, its duration and quantity must of necessity depend on the discretion of the court, guided by the circumstances of the case.
The words of this act of Assembly may be well satisfied by referring the punishment of whipping to those crimes with which our feelings and moral sense have been accustomed to connect it, and cannot, without violating its spirit, be applied to manslaughter. In this respect we think the judgment erroneous. It is clearly wrong in imposing both corporal punishment and a pecuniary fine; for the words of the law are in the alternative: "to order and adjudge him or her to receive one or more public whippings, or to pay a moderate pecuniary fine, in the discretion of the court, under all the circumstances of the case." If "or" could under any circumstances be construed "and" in a penal law, it must be to lessen, not to aggravate, the evil of punishment.
(56)      The judgment must therefore be reversed, so far as it orders that the prisoner be whipped, and affirmed as to the fine.
Cited: S. v. Upchurch, 31 N.C. 462; S. v. Walters, 97 N.C. 490; S.v. Taylor, 124 N.C. 803.